DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 2-16 are objected to because of the following informalities:  the preamble of each of the claims 2-16 state “The building block with easy disassembly and assembly defined in Claim 1” (emphasis added; noting the different claims refer back to other claims besides claim 1).  First, the word “Claim” should not be capitalized.  Second, it is more customary to recite: “The building block with easy disassembly and assembly of claim 1” (emphasis added).  Appropriate correction is required.
Claims 13 is objected to because of the following informalities:  it appears that claim 13 should read “having one of the first connecting seat” and “one of the first connecting rod”.  Appropriate correction is required.
 Claims 14 is objected to because of the following informalities:  it appears that claim 14 should read “having two of the first connecting seats” and “two of the first connecting rods”.  In In addition, claim 14 should be amended to recite that the “same straight line” is “imaginary” (i.e. the “same straight imaginary line”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble for claims 1-16 are “A building block with easy disassembly and assembly”.  However, claim 1 goes on to claim “a plurality of the building block main bodies” (emphasis added).  As such, it is clear that the claims are directed toward a plurality of blocks, whereas the preamble is directed toward only one block.  The preamble should be amended to recite this.  For example, stating “A building block kit comprising a plurality of easy disassembly and assembly blocks, each of the first plurality of blocks comprising:”.  Similar language may also be used.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the positioning bump" in lines 9-10.   There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the connecting column" in line 3.   There is insufficient antecedent basis for this limitation in the claim.  It appears as though claim 10 should depend from claim 5 for proper antecedent basis.
	Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 claims a completely different shaped block (Fig. 13 or 14) as compared to claim 1 (Fig. 1).  Claim 11 only shows that preamble of claim 1 should be directed toward a kit and not a “building block”.  As such, applicant should amend the preamble of claim 1 to be directed toward a “building block kit”.  Claim 1 may refer to the shape of the “first plurality” of building blocks.  Claim 11 may go on to refer the “second plurality” of building blocks shape.  However, this second plurality of shapes gets more confusing as claim 13 claims the shape in Fig. 11, claim 14 claims the shape in Fig. 13, and claim 15 claims the shape in Fig. 14.  As such, there are at least four different shaped blocks within this kit (claim 11 appearing to be generic for Figs. 11, 13, and 15).
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “the external side face" in line 7.   There is insufficient antecedent basis for this limitation in the claim.  
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “the two external sides " in line 1.   There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US Pat. No. 9,498,735 B2).
Regarding claim 1, Mohanty discloses a building block with easy disassembly and assembly (Figs. 63), comprising a building block main body (1) (Fig. 63), each side of the building block main body (1) including a connecting structure (10) (Fig. 63; noting the connecting structure as described below), and a plurality of the building block main bodies (1) being connected through the connecting structure (10) (Fig. 69A), wherein the connecting structure (10) includes a connecting seat (11) (Fig. 62, item 6206 on the left hand side, the lower of the two) and a connecting rod (12) (Fig. 62, item 6207) configured on a side of the connecting seat (11) (Fig. 62); the connecting seat (11) has an open connecting slot (111) (Fig. 62, noting proximate item 6206 on the left), and the positioning slots are formed on inner walls of both sides of the open connecting slot (111) (Fig. 62, proximate item 6206); the connecting rod (12) has a first positioning bump and a second positioning bump respectively disposed on both sides (Fig. 62, item 6207; noting bumps on both sides, see also Fig. 47); two side surfaces of the connecting slot are provided with a first guide slot (123) and a second guide slot (124) respectively communicating with the first positioning slot (121) and the second positioning slot (122) (Fig. 46; noting recesses 4606 and col. 22, lines 2-11 making obvious “communicating with” as it helps insertion of the male member). It is noted that Mohanty does not specifically disclose that the connecting slot has bumps, and the connecting rod has slots.  However, Mohanty discloses the exact reversed structure (Fig. 62 as described in the rejection above). In addition, regarding reversing the position of the slots and bumps, it has been held that the mere reversal of parts is an obvious expedient.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using bumps with the connecting slot and using slots with the connecting rod would be an obvious expedient.
Regarding claim 2, Mohanty discloses that when joining two building block main bodies (1), the connecting rod (12) of one building block main body (1) is inserted into the open connecting slot (111) of the connecting seat (11) on the other building block main body (1), and at least one positioning bump (112) on the inner walls on the two sides of the open connecting slot (111) moves along the first guide slot (123) and/or the second guide slot (124) and fits into the first positioning slot (121) and the second positioning slot (122), so that the two building block main bodies (1) are combined and fixed together, with the relative angle being adjustable (Figs. 68A vs. 69B showing the ability of the blocks to change angle; see also claim 1 rejection above for reversal of parts case law).
Regarding claim 3, Mohanty discloses that the first guide slot (123) is extended to the upper end of one side of the connecting rod (12) and the second guide slot (124) is extended to the lower end of the other side of the connecting rod (12) (Fig. 46 and col. 22, lines 8-11; noting “three cutouts” on the top, side and bottom; so the upper one on one side can be consider the first guide slot, and the lower one on the other may be considered the “second guide slot”).
Regarding claim 4, Mohanty discloses that the positioning bump (112) is a round convex bump (Fig. 47, item 4704).
Regarding claim 11, Mohanty discloses that the building block main body (1) is connected to a building block member (2) (Figs. 62 or 63; noting it may be connected to the same block style), the periphery of the building block member (2) is configured with at least one first connecting seat (21) (Fig. 62, proximate item 6206) and at least one first connecting rod (22) (Fig. 62, item 6207), the first connecting seat (21) has a first open connecting slot (211) (Fig. 62, proximate item 6206), the inner walls on the two sides of the first open connecting slot (211) are formed with first positioning bumps (212) (see reversal of parts case law for claim 1), the two sides of the first connecting rod (22) are respectively configured with a third positioning slot (221) and a fourth positioning slot (222) (see reversal of parts case law for claim 1), the two sides of the first connecting rod (22) are further configured with a third guide slot (223) and a fourth guide slot (224) respectively communicated to the third positioning slot (221) and the fourth positioning slot (222) (Fig. 46; noting each block connection has this), when the building block member (2) and the building block main body (1) are assembled, the first connecting rod (22) of the building block member (2) is inserted into the open connecting slot (111) of the connecting seat (11) of the building block main body (1), and at least one positioning bump (112) on the inner walls on the two sides of the open connecting slot (111) moves along the third guide slot (223) and/or the fourth guide slot (224) and fits into the third positioning slot (221) and/or the fourth positioning slot (222), so that the building block member (2) and the building block main body (1) are assembled and fixed together, with the relative angle being adjustable (Figs. 68A-69B, and see claim 1 above for reversal of parts case law; noting also functionally possible given the structure; the Examiner taking the position that the general description for applicant’s block (2) continues to read on the original block as claimed in claim 1), alternatively, the connecting rod (12) of the building block main body (1) is inserted into the first open connecting slot (211) of the first connecting seat (21) in the building block member (2), and at least one first positioning bump (212) on the inner walls on the two sides of the first open connecting slot (211) moves along the first guide slot (123) and/or the second guide slot (124) and fits into the first positioning slot (121) and/or the second positioning slot (122), so that the building block member (2) and the building block main body (1) are assembled and fixed together, with the relative angle being adjustable (noting this is alternatively, so it is not needed; emphasis added).
Regarding claim 13, Mohanty discloses that the building block member (2) is straight, having one the first connecting seat (21) and one the first connecting rod (22) (Fig. 63; under a broadest reasonable interpretation, the block would be straight as it is square).
Regarding claim 15, Mohanty discloses that the building block member (2) comprises a ring-shaped main body (20) and a plurality of the first connecting seats (21) and the first connecting reds (22) evenly distributed on the circumference of the ring-shaped main body (20), the first connecting seats (21) and the first connecting rods (22) are equal in number and are staggered and evenly spaced between each other (Fig. 64 can be considered “ring-shaped” or Fig. 65, item 6501).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US Pat. No. 9,498,735 B2) in view of Choi (US Pub. No. 2018/0099232 A1).
Regarding claim 16, it is noted that Mohanty does not specifically disclose that the two external sides of the first connecting seat (21) are further configured with third positioning bumps (201), alternatively, the two external sides of the first connecting seat (21) are both configured with a fifth positioning slot (202) and a fifth positioning slot (202) communicated to the fifth guide slot (203).   However, Choi discloses a similar toy wherein the two external sides of the first connecting seat (21) are further configured with third positioning bumps (201) (Fig. 1, item 123, or Fig. 10, item 323), alternatively, the two external sides of the first connecting seat (21) are both configured with a fifth positioning slot (202) and a fifth positioning slot (202) communicated to the fifth guide slot (203) (noting this is in the alternative, so it is not needed).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mohanty to use a third positioning bump on the external sides of the connecting seat as taught by Choi because doing so would be a simple substitution of one element (using a connecting seat with external bumps) for another (using a connecting seat with no bumps) to obtain predictable results (using a connecting seat with externals bumps, the bumps allowing for more and different interlocking formations).


Allowable Subject Matter
Claims 5-10, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 5-10, the prior art of record does not show “the connecting rod…formed with a connecting column protruding outward”.
With regards to claim 12, the prior art of record does not show the “second position bump” that “moves along the third guide slot and/or the fourth guide slot and fits into the third positioning slot and/or the four positioning slot”.
With regards to claim 14, the claim structurally claims that the connecting sets and the connecting rods are along the same line; a structural distinction over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/27/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711